Exhibit 10.11

BAXALTA INCORPORATED

DIRECTORS’ DEFERRED COMPENSATION PLAN

(Effective July 1, 2015)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PURPOSE AND EFFECTIVE DATE

  1   

1.1

Purpose

  1   

1.2

Effective Date

  1   

ARTICLE II DEFINITIONS

  2   

2.1

Account

  2   

2.2

Administrator

  2   

2.3

Baxalta

  2   

2.4

Beneficiary

  2   

2.5

Baxter Plan

  2   

2.6

Board

  2   

2.7

Compensation

  2   

2.8

Compensation Committee

  2   

2.9

Deferral

  2   

2.10

Deferral Election Form

  2   

2.11

Distribution Election Form

  2   

2.12

Outside Director

  3   

2.13

Participant

  3   

2.14

Plan Year

  3   

2.15

Shares

  3   

2.16

Spin-Off

  3   

2.17

Termination

  3   

2.18

Unforeseeable Emergency

  3   

ARTICLE III ELIGIBILITY FOR COMPENSATION DEFERRALS

  4   

3.1

Compensation Deferral Elections

  4   

3.2

Timing of and Changes in Deferral Election

  4   

3.3

Deferral of Restricted Stock Units

  4   

3.4

Application to Baxter Directors

  5   

ARTICLE IV CREDITING OF ACCOUNTS

  6   

4.1

Crediting of Accounts

  6   

4.2

Earnings

  6   

4.3

Account Statements

  6   

4.4

Vesting

  6   

4.5

Transfer of Baxter Plan Accounts

  6   

ARTICLE V DISTRIBUTION OF BENEFITS

  7   

5.1

Distribution of Benefits

  7   

5.2

Distribution

  7   

5.3

Effect of Payment

  8   

5.4

Taxation of Plan Benefits

  9   

5.5

Withholding and Payroll Taxes

  9   

5.6

Distribution Due to Unforeseeable Emergency

  9   



--------------------------------------------------------------------------------

5.7

Correction of Errors

  9   

ARTICLE VI BENEFICIARY DESIGNATION

  11   

6.1

Beneficiary Designation

  11   

6.2

Amendments to Beneficiary Designation

  11   

6.3

No Beneficiary Designation

  11   

ARTICLE VII ADMINISTRATION

  12   

7.1

Administration

  12   

7.2

Administrator Powers

  12   

7.3

Finality of Decisions

  12   

7.4

Claims Procedure

  12   

7.5

Indemnity

  13   

ARTICLE VIII AMENDMENT AND TERMINATION OF PLAN

  14   

8.1

Amendment

  14   

8.2

Right to Terminate

  14   

8.3

Payment at Termination

  14   

ARTICLE IX MISCELLANEOUS

  15   

9.1

Unfunded Plan

  15   

9.2

Unsecured General Creditor

  15   

9.3

Nonassignability

  15   

9.4

Protective Provisions

  15   

9.5

Governing Law

  15   

9.6

Severability

  15   

9.7

Notice

  16   

9.8

Successors

  16   

9.9

Action by Baxalta

  16   

9.10

Participant Litigation

  16   

 

- ii-



--------------------------------------------------------------------------------

BAXALTA INCORPORATED

DIRECTORS’ DEFERRED COMPENSATION PLAN

(Effective July 1, 2015)

ARTICLE I

PURPOSE AND EFFECTIVE DATE

1.1 Purpose. The Baxalta Incorporated Directors’ Deferred Compensation Plan (the
“Plan”) has been adopted by Baxalta Incorporated (“Baxalta”). The Plan is
intended to help Baxalta retain the services of qualified individuals to serve
as outside members of its Board of Directors (“Board”) by offering them the
opportunity to defer payment of their retainers and directors’ fees through an
unfunded deferred compensation arrangement.

1.2 Effective Date. As of the date of adoption of this Plan, Baxalta is a
wholly-owned subsidiary of Baxter International Inc. (“Baxter”). Baxter has
announced its plan to distribute at least 80.1 percent of the Shares to the
shareholders of Baxter in a spin-off transaction (the “Spin-Off”), on or about
July 1, 2015. This Plan is being adopted by the Board in anticipation of the
Spin-Off, and the effective date of the Plan (the “Effective Date”) will be the
date on which the Spin-Off is consummated. In the event that the Spin-Off does
not occur, this Plan will be null and void and no person shall have any rights
or obligations hereunder.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

2.1 Account. The bookkeeping account established to record a Participant’s
interest in the Plan as provided in Article IV.

2.2 Administrator. The person or entity appointed to administer the Plan as
provided in Article VII.

2.3 Baxalta. Baxalta Incorporated, a Delaware corporation, and any other company
that succeeds to the obligations of Baxalta under this Plan pursuant to
Section 9.8.

2.4 Beneficiary. A Participant’s Beneficiary, as defined in Article VI, is the
Beneficiary designated to receive the Participant’s Account, if any, from the
Plan, upon the death of the Participant.

2.5 Baxter Plan. The Baxter International Inc. Directors’ Deferred Compensation
Plan, as adopted by Baxter International Inc. and in effect immediately prior to
the Spin-Off.

2.6 Board. The Board of Directors of Baxalta.

2.7 Compensation. All compensation (other than Stock Options) payable by Baxalta
to a Participant for his or her services as a member of the Board, including
without limitation any annual retainer, fees for attending meetings of the Board
or any committee thereof, fees for acting as chairperson of any Board or
committee meeting, and any other fees as may become payable to a Non-Employee
Director, including the additional retainer payable to the Lead Director.

2.8 Compensation Committee. The Compensation Committee of the Board.

2.9 Deferral. The Deferral is the amount of the Participant’s Compensation that
the Participant elected to defer and contribute to the Plan, which, but for such
election, would have otherwise been paid to him or her.

2.10 Deferral Election Form. The form that a Participant must complete and
return to the Administrator, in accordance with the rules and procedures as may
be established by the Administrator, in order to elect to defer a portion of his
or her Compensation into the Plan.

2.11 Distribution Election Form. The form that a Participant must complete and
return to the Administrator, in accordance with the rules and procedures as may
be established by the Administrator. This form is to be used by Participants for
two purposes To elect the manner in which the Participant’s Account will be
distributed upon Termination. Only one election form shall be filed with respect
to distribution of a Participant’s Account following Termination. To be
effective, a Distribution Election Form must be filed at the same time as the
Participant’s first Deferral Election Form (in which case it may be combined
with the Deferral Election Form), or at such other time as may be permitted by
Section 5.2.

 

- 2 -



--------------------------------------------------------------------------------

2.12 Outside Director. Any member of the Board who is not an employee of Baxalta
or its subsidiaries and who receives Compensation for his services as a member
of the Board.

2.13 Participant. A Participant is any Outside Director or former Outside
Director who has an Account balance in the Plan.

2.14 Plan Year. The Plan Year is the calendar year. The first Plan Year is the
period commencing on the effective date of the Spin-Off, and ending December 31,
2015.

2.15 Shares. Shares of common stock, $.01 par value, of Baxalta, or any other
security in which Shares are converted pursuant to Section 3.2.

2.16 Spin-Off. The distribution by Baxter International Inc. of at least 80.1
percent of the Shares to the shareholders of Baxter in a spin-off transaction,
expected to occur on or about July 1, 2015.

2.17 Termination. For purposes of the Plan, Termination means a Participant
ceasing to be a member of the Board for any reason, including resignation,
removal, or failure to be re-elected. A Participant who ceases to be an Outside
Director, but is still a member of the Board, shall not have incurred a
Termination. Notwithstanding the foregoing, for purposes of determining when a
Participant’s Account becomes payable, Termination shall not be considered to
have occurred until the Participant incurs a separation from service as defined
in Treasury Regulations issued pursuant to §409A of the Code. A Participant
shall not be considered to have incurred a separation from service until the
Participant has ceased to provide any services as a director or independent
contractor for Baxalta, its subsidiaries, and any other entity that would be
treated as a member of a controlled group that includes Baxalta under §414(b) or
(c) of the Code (as modified by substituting 50% ownership for 80% for all
purposes thereof), without any expectation of the Participant being retained to
provide future services as a director or independent contractor; provided,
however, that a Participant shall not be considered to have failed to incur a
separation from service if the Participant is, or becomes, an employee of any
such entity.

2.18 Unforeseeable Emergency. A severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in §152 of the Code, without regard to §§152(b)(1), (b)(2), and
(d)(1)(B)); loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. Whether a
Participant is faced with an unforeseeable emergency permitting a distribution
under this Plan is to be determined based on the relevant facts and
circumstances of each case and in accordance with the requirements of §409A of
the Code.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY FOR COMPENSATION DEFERRALS

3.1 Compensation Deferral Elections. Any Outside Director may elect to defer a
portion of his or her Compensation as set forth on his or her Deferral Election
Form, in accordance with applicable rules and procedures established by the
Administrator. An Outside Director Participant may elect to defer up to a total
of 100% of his or her Compensation, or any lesser amount; provided that the
Administrator may establish reasonable procedures requiring Deferral Elections
to be stated in whole dollar amounts or whole percentages.

3.2 Timing of and Changes in Deferral Election. An Outside Director may make a
Deferral Election for each Plan Year either

 

  (a) during the annual enrollment period established by the Administrator prior
to the beginning of the Plan Year, in which event such Deferral Election shall
apply to all Compensation payable to such Outside Director during the Plan Year;
or

 

  (b) not later than 30 days after the Outside Director is first elected to the
Board, in which event such Deferral Election shall apply to all Compensation
earned after the election is made in the remainder of the Plan Year (including a
pro rata share of any annual retainer or similar amount, determined by
multiplying the amount of such Compensation by a fraction, the numerator of
which is the number of days remaining in the Plan Year after the election and
denominator is the number of days remaining in the Plan Year after the Outside
Director is elected to the Board); provided, that prior to his election to the
Board the Outside Director did not participate in any elective deferred
compensation arrangement with respect to Baxalta, its subsidiaries, and any
other entity that would be treated as a member of a controlled group that
includes Baxalta under §414(b) or (c) of the Code, other than (i) the Baxalta
International Inc. and Subsidiaries Deferred Compensation Plan, or any similar
plan applicable only to employees, or (ii) a deferred compensation plan under
which the Outside Director either accrued no additional benefit (other than
investment earnings) during the 24 month period prior to his election, or
received a complete distribution of his entire account balance and ceased to be
eligible to participate prior to his election.

A Participant who has a Deferral Election in effect may not change such election
during the Plan Year, and may only revoke such election in accordance with
procedures established by the Administrator consistent with Treasury Regulations
issued pursuant to §409A of the Code, subject to Section 5.6.

3.3 Deferral of Restricted Stock Units. Each Participant may elect to defer the
receipt of all (but not fewer than all) of the Shares the Participant is
entitled to receive upon the vesting of any annual grant of Restricted Stock
Units to the Participant for service on the Board. Such

 

- 4 -



--------------------------------------------------------------------------------

deferral election must be made, in accordance with procedures established by the
Administrator, during either of the enrollment periods described in Section 3.2
for the Plan Year in which the Restricted Stock Units are granted; provided that
if the Outside Director makes such election during the 30 day period described
in Section 3.2(b), and after the date of grant of the RSUs, the number of shares
deferred shall be equal to the total number of RSUs multiplied by a fraction,
the numerator of which is the number of days between the date on which the
election is made and the date of the next annual meeting following the date of
grant and the denominator of which is the number of days between the date of
grant and the date of the next annual meeting, rounded to the next lower number
of whole shares. If a Participant elects to defer an annual grant of Restricted
Stock Units, the Shares underlying such grant shall be settled by delivery of
all of the deferred Shares within the first ninety days of the Plan Year
following the Plan Year in which the Participant incurs a Termination
(regardless of whether the Participant has elected payment of his Account in
installments). A Participant’s deferred Restricted Stock Units shall be
accounted for separately as part of the Participant’s Account, and shall not be
subject to Section 4.1, 4.2 or 5.6, but shall otherwise be subject to the
provisions of this Plan. In the event of any corporate transaction that, under
the terms of the incentive plan pursuant to which the Restricted Stock Units
were granted, results in the conversion of Shares into another form of
securities, adjustment to the number of Shares subject to outstanding grants, or
other adjustments to Restricted Stock Units, such conversion or adjustment will
also apply to Shares deferred pursuant to this Plan.

3.4 Application to Baxter Directors. In the case of an Outside Director who was
eligible to participate in the Baxter Plan immediately prior to the Spin-Off,
whether or not he had elected to do so, the deferral election, if any, made by
such Outside Director under the Baxter Plan for the Plan Year that includes the
Spin-Off will be treated as a Deferral Election under this Plan and will apply
to the Outside Director’s Compensation paid by Baxalta in the year that includes
the Spin-Off, and such an Outside Director shall not otherwise be eligible to
make a Deferral Election under this Plan until the open enrollment period for
the Plan Year following the Plan Year that includes the Spin-Off.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE IV

CREDITING OF ACCOUNTS

4.1 Crediting of Accounts. All amounts deferred by a Participant under the Plan
shall be credited to his or her Account in the Plan. Each Participant’s Account
shall be credited or charged with its share of investment earnings or losses
determined in accordance with Section 4.2, and shall be charged with all
distributions made to the Participant or his or her Beneficiary. Accounts shall
be maintained for bookkeeping purposes only, and shall not require the
segregation of funds or establishment of a separate fund.

4.2 Earnings. Each Participant’s Account shall be adjusted upward or downward,
on a weekly (or as otherwise determined by the Administrator) basis to reflect
the investment return that would have been realized had such amounts been
invested in one or more investments selected by the Participant from among the
assumed investment alternatives designated by the Administrator for use under
the Plan. Until otherwise determined by the Administrator in its sole
discretion, the investment alternatives shall be the same as those available
under the Baxalta International Inc. and Subsidiaries Deferred Compensation
Plan, and Accounts for which no election is made shall be invested in the
default fund specified under such plan. Prior to the first day of each calendar
quarter (or at such other intervals as may be determined by the Administrator),
Participants may change the assumed investment alternatives in which their
Account will be deemed invested for such quarter. Participant elections of
assumed investment alternatives shall be made at the time and in the form
determined by the Administrator, and shall be subject to such other restrictions
and limitations as the Administrator shall determine. Investment elections made
under the Baxter Plan shall be deemed to have been made under this Plan to the
extent the same investment funds are available under this Plan.

4.3 Account Statements. Account Statements will be generated effective as of the
last day of each calendar quarter and mailed to each Participant as soon as
administratively feasible. Account Statements will reflect all Account activity
during the reporting quarter, including Account contributions, distributions and
earnings credits. Notwithstanding the foregoing, the failure to provide an
Account Statement shall not constitute a breach of this Plan or entitle any
Participant to any amount that he would not otherwise be entitled to under the
Plan.

4.4 Vesting. Subject to Sections 9.1 and 9.2, a Participant is always 100%
vested in his or her Account in the Plan at all times.

4.5 Transfer of Baxter Plan Accounts. If an Outside Director was a participant
in the Baxter Plan immediately prior to the Spin-Off, and will not be an outside
director of Baxter following the Spin-Off, the account of such Outside Director
in the Baxter Plan will be transferred to his or her Account in this Plan,
effective on the date of the Spin-Off, and will thereafter be treated as having
been deferred under this Plan. All elections made by the Outside Director with
respect to the distribution of such portion of his or her Account will be
treated as having been made under this Plan, and will be interpreted as if the
Outside Director’s membership on the Board were a continuation of his or her
membership on the Baxter board of directors.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTION OF BENEFITS

5.1 Distribution of Benefits. Subject to Section 5.2, distribution of a
Participant’s Account, if any, will be made in accordance with the Participant’s
Distribution Election Form. Anything else in this Plan to the contrary
notwithstanding, (i) in no event shall the distribution of any Account be
accelerated to a time earlier than which it would otherwise have been paid,
whether by amendment of the Plan, exercise of the Compensation Committee’s
discretion, or otherwise, except as permitted by Treasury Regulations issued
pursuant to §409A of the Code, and (ii) in the event that the Compensation
Committee, in its sole discretion, determines that any time or form of
distribution provided for in the Plan, or the existence of a right to elect a
different time or form of distribution, would cause the Plan to fail to meet the
requirements of §409A of the Code, or otherwise cause Participants to be subject
to any adverse federal income tax consequences, the Compensation Committee shall
amend the Plan to modify or remove the form of distribution or election right.
The distribution restrictions under §409A of the Code shall apply to
Participant’s entire account balances under the Plan, whether deferred before or
after January 1, 2005, and including any portion transferred from the Baxter
Plan. Notwithstanding the foregoing, if at any time any portion of a
Participant’s account balance is includible in the Participant’s income pursuant
to §409A of the Code, the portion so included shall be distributed to the
Participant as soon as administratively feasible.

5.2 Distribution.

A. Distribution Election Form – Termination. A Participant’s Account will be
paid after the Participant’s Termination, in accordance with the form of payment
designated in such Participant’s Distribution Election Form. Only one
Distribution Election Form may be submitted with respect to distribution of a
Participant’s Account following Termination, and such election shall apply to
the Participant’s entire Account balance at his or her Termination. A
Participant shall file a Distribution Election Form with his or her first
Deferral Election Form, and may change the form of payment designated on his or
her Distribution Election Form from time to time by filing a new Distribution
Election Form in accordance with procedures established by the Administrator;
provided that, in the case of a change made after the last day permitted for
filing the initial Deferral Election Form, (i) distribution of the Account
following the change shall commence not earlier than five years after the
distribution would otherwise have begun, and (ii) if the Participant incurs a
Termination within 12 months after changing the form of payment designated, the
change shall be disregarded and his or her Account shall be distributed in
accordance with the form of payment designated prior to the change.

B. Forms of Distribution. The forms of distribution are:

 

  (a) a lump sum payment, or

 

  (b) for distributions upon Termination only, annual installments of at least
2 years, but not to exceed 15 years.

 

- 7 -



--------------------------------------------------------------------------------

Annual installments will commence in the first ninety days of the Plan Year
following the Plan Year in which the Participant incurs a Termination.
Subsequent installments will be paid annually in the first ninety days of
subsequent Plan Years, and each installment shall be equal to the remaining
balance in the Participant’s Account immediately prior to such payment divided
by the number of installments remaining to be paid.

Lump sum payments pursuant to a Distribution Election Form relating to payments
following Termination will be made in the first ninety days of the Plan Year
following the Plan Year in which the Participant incurs a Termination. All
distributions of a Participant’s Account prior to Termination will be paid in a
lump sum as soon as administratively feasible after the date elected by the
Participant in the Distribution Election Form.

If a Participant does not elect a form of distribution by the time the Deferral
Election Form or the Distribution Election Form is required to be completed, the
Participant’s election will default to a lump sum payment in the first ninety
days of the Plan Year following the Plan Year in which the Participant incurs a
Termination.

Notwithstanding the above, a Participant whose Account totals less than $50,000
as of the last day of the Plan Year in which he or she incurs a Termination will
receive lump sum payment of his or her Account in the first ninety days of the
Plan Year following the Plan Year in which the Participant incurs a Termination.

C. Distributions Upon Death. Upon the death of a Participant prior to the
complete distribution of the Participant’s account, the Participant’s remaining
account balance shall be paid to his or her Beneficiary in a lump sum as soon as
practical, but not later than ninety days after the Participant’s death,
regardless of whether the Participant had elected payment in installments or
whether installment payments had begun prior to the Participant’s death.

D. Participants in Baxter Plan In the case of a Participant whose account in the
Baxter Plan was transferred to this Plan as of the Spin-Off, the distribution
election made by such Participant under the Plan, as in effect immediately prior
to the Spin-Off, shall be treated as his or her Distribution Election under this
Plan and may only be changed as provided above. Prior to 2009, participants in
the Baxter Plan were permitted to elect a specified date for the distribution of
their accounts, and if any such Participant had a specified date election in
effect under the Baxter Plan, the same election shall apply under this Plan. The
Baxter Plan accounts of participants in the Baxter Plan who continued to serve
as outside directors of Baxter as well as of Baxalta following the Spin-Off were
not transferred to this Plan. Such Outside Directors were permitted, during the
open enrollment period for 2015, to make distribution elections that would apply
only to their accounts in this Plan, and any such elections shall be treated as
the initial Distribution Election under this Plan. If such an Outside Director
did not make such an election, his or her distribution election in effect under
the Baxter Plan shall be treated as having been made under this Plan as provided
above.

5.3 Effect of Payment. Payment to the person, trust or other entity reasonably
and in good faith determined by the Administrator to be the Participant’s
Beneficiary will completely discharge any obligations Baxalta or any other
Employer may have under the Plan. If a Plan

 

- 8 -



--------------------------------------------------------------------------------

benefit is payable to a minor or a person declared to be incompetent or to a
person the Administrator in good faith believes to be incompetent or incapable
of handling the disposition of property, the Administrator may direct payment of
such Plan benefit to the guardian, legal representative or person having the
care and custody of such minor and such decision by the Administrator is binding
on all parties. The Administrator may initiate whatever action it deems
appropriate to ensure that benefits are properly paid to an appropriate
guardian.

The Administrator may require proof of incompetence, minority, incapacity or
guardianship, as it may deem appropriate prior to distribution of the Plan
benefit. Such distribution will completely discharge the Administrator and the
Employer from all liability with respect to such benefit.

5.4 Taxation of Plan Benefits. It is intended that each Participant will be
taxed on amounts credited to him or her under the Plan at the time such amounts
are received, and the provisions of the Plan will be interpreted consistent with
that intention.

5.5 Withholding and Payroll Taxes. Baxalta will withhold from payments made
hereunder any taxes required to be withheld for the payment of taxes to the
Federal, or any state or local government.

5.6 Distribution Due to Unforeseeable Emergency. Upon written request of a
Participant and the showing of Unforeseeable Emergency, the Administrator may
authorize distribution of all or a portion of the Participant’s Accounts, and or
the acceleration of any installment payments being made from the Plan, but only
to the extent reasonably necessary to relieve the Unforeseeable Emergency,
including federal, state, local, or foreign income taxes or penalties reasonably
imposed upon the distribution. In any event, payment may not be made to the
extent such Unforeseeable Emergency is or may be satisfied through reimbursement
by insurance or otherwise, including, but not limited to, liquidation of the
Participant’s assets (but not including hardship deferrals or loans from the
Participant’s account in any qualified retirement plan, as defined in Treasury
Regulations §1.409A-1(a)(2)), to the extent that such liquidation would not in
and of itself cause severe financial hardship. If the Participant demonstrates
the existence of an Unforeseeable Emergency, the Administrator shall first
cancel the Participant’s Deferrals for the Plan Year (other than Deferrals of
Restricted Stock Units pursuant to Section 3.3), and the amount of the
distribution required to relieve the Unforeseeable Emergency shall take into
account the additional income available to the Participant as the result of
cancellation of such Deferrals. The Administrator may also impose such other
conditions upon a distribution as it determines in its discretion to be
appropriate and not inconsistent with §409A of the Code.

5.7 Correction of Errors. The Administrator shall have the authority to correct
any error in the calculation of a Participant’s Account or the amount
distributed to a Participant, regardless of the reason for the error and
regardless of whether distribution of the Account has commenced. By his or her
participation in the Plan and acceptance of benefits hereunder, each Participant
agrees that he or she will promptly repay to the Plan any payment that exceeds
the amount to which he or she was entitled under the Plan (an “excess payment”),
and will hold any excess payment, and any proceeds of any excess payment, or
property acquired with any excess payment, in trust for the benefit of the Plan,
which trust shall remain in effect, and shall continue to apply to any excess
payment, proceeds or other property even if transferred to a third party,

 

- 9 -



--------------------------------------------------------------------------------

until the total amount of the excess payment has been repaid to the Plan. The
Administrator may, on behalf of the Plan, commence an action to enforce such
trust, or take any other available action in law or equity, including setting
off any other amount owed to the Participant, to recover such excess payment.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE VI

BENEFICIARY DESIGNATION

6.1 Beneficiary Designation. Each Participant has the right to designate one or
more persons, trusts or, with the Administrator’s approval, other entity as the
Participant’s Beneficiary, primary as well as secondary, to whom benefits under
this Plan will be paid in the event of the Participant’s death prior to complete
distribution to the Participant of the benefits due under the Plan. Each
Beneficiary designation will be in a written form prescribed by the
Administrator and will be effective only when filed with the Administrator
during the Participant’s lifetime. A Participant’s Beneficiary designed under
the Baxter Plan will be treated as his or her Beneficiary under this Plan until
changed as provided in Section 6.2.

6.2 Amendments to Beneficiary Designation. Any Beneficiary designation may be
changed by a Participant without the consent of any Beneficiary by the filing of
a new Beneficiary designation with the Administrator. Filing a Beneficiary
designation as to any benefits available under the Plan revokes all prior
Beneficiary designations effective as of the date such Beneficiary designation
is received by the Administrator. If a Participant’s Account is community
property, any Beneficiary designation will be valid or effective only as
permitted under applicable law.

6.3 No Beneficiary Designation. In the absence of an effective Beneficiary
designation, or if all Beneficiaries predecease the Participant, the
Participant’s estate will be the Beneficiary. If a Beneficiary dies after the
Participant and before payment of benefits under this Plan has been completed,
and no secondary Beneficiary has been designated to receive such Beneficiary’s
share, the remaining benefits will be payable to the Beneficiary’s estate.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION

7.1 Administration. The Plan is administered by the Compensation Committee,
which shall be the Administrator for all purposes of the Plan. Notwithstanding
the foregoing, all authority to administer the Plan on an ongoing basis,
including the authority to adopt and implement all rules and procedures for the
administration of the Plan, shall be exercised by such persons as may be
designated by the Executive Vice President and Head of Human Resources of
Baxalta (or the individual holding equivalent duties and responsibilities),
subject to the authority of the Compensation Committee, and all references to
the Administrator herein shall, as appropriate, be construed to refer to such
person or persons.

7.2 Administrator Powers. The Administrator has such powers as may be necessary
to discharge its duties hereunder, including, but not by way of limitation, the
power, right and duty to construe, interpret and enforce the Plan provisions and
to determine all questions arising under the Plan including, but not by way of
limitation, questions of Plan participation, eligibility for Plan benefits and
the rights of Outside Directors, Participants, Beneficiaries and other persons
to benefits under the Plan and to determine the amount, manner and time of
payment of any benefits hereunder, and to adopt procedures, rules, regulations
and forms to be utilized in the efficient administration of the Plan which may
alter any procedural provision of the Plan without the necessity of an
amendment. The Administrator is empowered to employ agents (who may also be
employees of Baxalta) and to delegate to them any of the administrative duties
imposed upon the Administrator or Baxalta

7.3 Finality of Decisions. Any ruling, regulation, procedure or decision of the
Administrator will be conclusive and binding upon all persons affected by it.
There will be no appeal from any ruling by the Administrator, which is within
its authority, except as provided in Section 7.4 below.

7.4 Claims Procedure. Any claim for benefits by a Participant, his or her
Beneficiary or Beneficiaries, or any other person claiming the right to receive
any benefit from the Plan by reason of his or her relationship to a Participant
or Beneficiary (the “applicant”) shall be in writing and filed in accordance
with procedures specified by the Administrator not more than one year after the
claimant knows or with the exercise of reasonable diligence should have known of
the basis for the claim. If the claim is denied, the Administrator will furnish
the applicant within a reasonable period of time with a written notice that
specifies the reason for the denial, and explains the claim review procedures of
this Section 7.4. If, within 60 days after receipt of such notice, the applicant
so requests in writing, the Administrator will review its earlier decision. The
Administrator’s decision on review will be in writing, will include specific
reasons for the decision, and will be given to the claimant with a reasonable
period of time after the request for review is received. By participating in the
Plan, each Participant agrees, on behalf of himself or herself and all persons
claiming through him or her, not to commence any action or proceeding for
payment of any amount claimed to be due under the Plan without first complying
with the foregoing procedures.

 

- 12 -



--------------------------------------------------------------------------------

7.5 Indemnity. To the extent permitted by applicable law and to the extent that
they are not indemnified or saved harmless under any liability insurance
contracts, any present or former employees, officers, or directors of Baxalta,
or its subsidiaries or affiliates, if any, will be indemnified and saved
harmless by Baxalta from and against any and all liabilities or allegations of
liability to which they may be subjected by reason of any act done or omitted to
be done in good faith in the administration of the Plan, including all expenses
reasonably incurred in their defense in the event that Baxalta fails to provide
such defense after having been requested in writing to do so.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENT AND TERMINATION OF PLAN

8.1 Amendment. The Compensation Committee may amend the Plan at any time, except
that no amendment will decrease the Accounts of Participants and Beneficiaries
at the time of the amendment. Notwithstanding the foregoing, the Administrator
may adopt any amendment to the Plan that is technical, ministerial or procedural
in nature, and any rule or procedure properly adopted by the Administrator that
is technical, ministerial or procedural in nature shall be deemed an amendment
to the Plan to the extent of any inconsistency between such rule or procedure
and the provisions hereof.

8.2 Right to Terminate. The Compensation Committee may at any time terminate the
Plan.

8.3 Payment at Termination. If the Plan is terminated, the Accounts of
Participants shall continue to be held until distributed in accordance with
Article V, unless in connection with such termination the Compensation Committee
amends the Plan to provide for distribution of all Accounts in lump sum
payments, provided that such distributions are permitted by Treasury Regulations
issued pursuant to §409A of the Code.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.1 Unfunded Plan. This Plan is intended to be an unfunded deferred compensation
plan. All credited amounts are unfunded, general obligations of Baxalta. This
Plan is not intended to create an investment contract. Participants are members
of the Board of Baxalta, who, by virtue of their position, are uniquely informed
as to Baxalta’s operations and have the ability to affect materially Baxalta’s
profitability and operations.

9.2 Unsecured General Creditor. In the event of Baxalta’s insolvency,
Participants and their Beneficiaries, heirs, successors and assigns will have no
legal or equitable rights, interest or claims in any property or assets of
Baxalta or any of its subsidiaries, nor will they be beneficiaries of, or have
any rights, claims or interests in any life insurance policies, annuity
contracts or the proceeds therefrom owned or which may be acquired by such
Baxalta (the “Policies”) greater than those of any other unsecured general
creditors. In that event, any and all of Baxalta’s assets and Policies will be,
and remain, the general, unpledged, unrestricted assets of Baxalta. Baxalta’s
obligation under the Plan will be merely that of an unfunded and unsecured
promise of Baxalta to pay money in the future.

9.3 Nonassignability. Neither a Participant nor any other person will have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be nonassignable and nontransferable.
No part of the amounts payable will, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency. Nothing contained herein will preclude
Baxalta from offsetting any amount owed to it by a Participant against payments
to such Participant or his or her Beneficiary.

9.4 Protective Provisions. A Participant will cooperate with Baxalta by
furnishing any and all information requested by Baxalta, in order to facilitate
the payment of benefits hereunder.

9.5 Governing Law. The provisions of this Plan will be construed and interpreted
according to the laws of the State of Illinois.

9.6 Severability. In the event any provision of the Plan is held invalid or
illegal for any reason, any illegality or invalidity will not affect the
remaining parts of the Plan, but the Plan will be construed and enforced as if
the illegal or invalid provision had never been inserted, and Baxalta will have
the privilege and opportunity to correct and remedy such questions of illegality
or invalidity by amendment as provided in the Plan, including, but not by way of
limitation, the opportunity to construe and enforce the Plan as if such illegal
and invalid provision had never been inserted herein.

 

- 15 -



--------------------------------------------------------------------------------

9.7 Notice. Any notice or filing required or permitted to be given to Baxalta or
the Administrator under the Plan will be sufficient if in writing and hand
delivered, or sent by registered or certified mail to Baxalta’s Chief Financial
Officer and, if mailed, will be addressed to the principal executive offices of
Baxalta. Notice to a Participant or Beneficiary may be hand delivered or mailed
to the Participant or Beneficiary at his or her most recent address as listed in
the employment records of Baxalta. Notices will be deemed given as of the date
of delivery or mailing or, if delivery is made by certified or registered mail,
as of the date shown on the receipt for registration or certification. Any
person entitled to notice hereunder may waive such notice.

9.8 Successors. The provisions of this Plan will bind and inure to the benefit
of Baxalta, the Participants and Beneficiaries, and their respective successors,
heirs and assigns. The term successors as used herein will include any corporate
or other business entity, which, whether by merger, consolidation, purchase or
otherwise acquires all or substantially all of the business and assets of
Baxalta, and successors of any such corporation or other business entity.

9.9 Action by Baxalta. Except as otherwise provided herein, any action required
of or permitted by Baxalta under the Plan will be by resolution of the
Compensation Committee or any person or persons authorized by resolution of the
Compensation Committee. Any action required of or permitted by Baxalta in its
role as Administrator may be taken by the Executive Vice President and Head of
Human Resources of Baxalta (or the individual holding equivalent duties and
responsibilities) or persons acting under his or her authority.

9.10 Participant Litigation. In any action or proceeding regarding the Plan,
Outside Directors, Participants, Beneficiaries or any other persons having or
claiming to have an interest in this Plan will not be necessary parties and will
not be entitled to any notice or process. Any final judgment which is not
appealed or appealable and may be entered in any such action or proceeding will
be binding and conclusive on the parties hereto and all persons having or
claiming to have any interest in this Plan. To the extent permitted by law, if a
legal action is begun against Baxalta, the Administrator, or any member of the
Compensation Committee by or on behalf of any person and such action results
adversely to such person or if a legal action arises because of conflicting
claims to a Participant’s or other person’s benefits, the costs to such person
of defending the action will be charged to the amounts, if any, which were
involved in the action or were payable to the Participant or other person
concerned. To the extent permitted by applicable law, acceptance of
participation in this Plan will constitute a release of Baxalta, the
Administrator and each member of the Compensation Committee, and their
respective agents from any and all liability and obligation not involving
willful misconduct or gross neglect.

*        *        *

 

- 16 -